Citation Nr: 9903020	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  97-22 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a mental disorder 
manifested by panic attacks and memory loss.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service with the Coast Guard from 
November 1971 to January 1975, and from August 1975 to 
January 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for a nervous breakdown.

The Board notes that, during his appearance before the RO in 
April 1998, the appellant contended that he was seeking 
service connection for a mental disorder manifested by panic 
attacks and memory loss.  In a decision dated in July 1975, 
the RO previously denied the appellant's claim for "loss of 
memory."  The claim on appeal involves diagnoses of mental 
disorders, to include organic brain syndrome, dysthymia, and 
hysterical personality disorder, which had not been 
diagnosed, or considered, at the time of the July 1975 
decision.  Accordingly, the Board considers the current 
claim, which in part involves symptomatology of memory loss, 
as a new claim not subject to a previous denial.  Ephraim v. 
Brown, 82 F.3d 399 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  Diagnosis of hysterical personality disorder was made 
during the appellant's second period of active service.

2.  There is no evidence linking a current mental disorder to 
disease or injury during active service.  

3.  The appellant's claim of service connection for a mental 
disorder manifested by panic attacks and memory loss is not 
plausible.


CONCLUSION OF LAW

The claim for service connection for a mental disorder 
manifested by panic attacks and memory loss is not well 
grounded, and there is no further statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board denies the appeal for service connection for a 
mental disorder because there is no evidence from a competent 
medical source which links a current disability to disease or 
injury during service.  Since there is no evidence of a 
connection the claim is not well grounded.  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The appellant contends that his mental disorder, which is 
manifested by panic attacks and memory loss, and has been 
recently diagnosed as organic mental disorder and dysthymia, 
stems from concussive injuries to his head during his periods 
of active service.

Enlistment examination for the appellant's first period of 
active service, dated in October 1971, clinically evaluated 
his psychiatric status as "normal."  A flight examination, 
dated in March 1972, also indicated a "normal" psychiatric 
evaluation.  In April 1972, he was admitted to the emergency 
room at the Medical Center of Independence following an 
automobile accident in which he had been thrown from his car.  
Inpatient treatment records show that he was admitted in a 
semi- conscious state with loss of memory of recent events.  
He was treated for multiple facial lacerations, concussion, 
and compression fracture of the first lumbar vertebra with 
minimal fracture of 12th vertebra.  X- ray examination of the 
skull was negative, and his sensorium cleared dramatically 
within 24 hours of the accident.  He was transferred to 
Leavenworth for military care.  A line of duty investigation, 
dated in June 1972, determined that his automobile accident 
was not due to willful misconduct.  Annual aircrewman 
examinations, conducted in October 1972 and September 1973, 
clinically evaluated his psychiatric status, head, and 
neurologic system as "normal."

On his reenlistment examination, dated in December 1974, the 
appellant's psychiatric status, head, and neurologic system 
were clinically evaluated as "normal."  On November 7, 
1975, an examiner at the Coast Guard Air Station (CGAS) in 
Miami, Florida was approached by the appellant's wife who 
reported that the appellant had left her.  She indicated that 
he had a pattern of telling her to leave followed by attempts 
to win her back with promises and glibness.  It was later 
learned that this episode coincided with the appellant's 
unsuccessful attempt to date his physical therapist.

On November 11, 1975, the appellant sought a psychiatric 
consultation due to complaint of nervousness with tremor.  He 
indicated that he was frequently absent from work due to sick 
calls and physical therapy appointments due to injuries 
stemming from his previous automobile accident, and he was 
concerned that his supervisor was checking his whereabouts.  
He also announced that he was not going to put up with a 
certain superior officer and, later on that day, he 
confronted this officer and turned in his identification 
card.  In retrospect, a military examiner suspected that this 
action by the appellant appeared either to be an attempt to 
manipulate the medical department or a conscious plan to 
cover a pre- meditated course of action.

On November 13, 1975, the appellant indicated that he felt 
like he was going to "blow up" but he didn't describe what 
he meant by that statement.  He also reported a history of 
sporadic amnesia that occurred on a monthly basis since his 
initial automobile accident.  Impression was of acute 
anxiety, and two 5 milligram Valium pills were prescribed.  
However, the appellant left without picking up his 
prescription.  Later that same day, he was involved in an 
automobile accident in which he suffered a concussion.  X- 
ray examination, brain scan and electroencephalogram (EEG), 
conducted at Hialeah Hospital during a 48 hour period of 
hospitalization and observation, indicated findings that were 
within normal limits.

On November 14, 1975, a doctor from Hialeah notified a 
military examiner that the appellant had incurred a 
concussion as a result of a car accident.  The military 
examiner noted that the appellant had been involved in three 
previous auto accidents.  The examiner also found the 
accident "surprising" given his recent past history, and 
due to the fact that he chose to announce this accident first 
to the Flight Surgeon's office.  The examiner indicated that 
it seemed reasonable to hypothesize that the appellant's 
amnesia may represent his unwillingness to remember behavior 
patterns, and his inability to cope could also be a factor in 
the repeated auto accidents he had had over the years.  
Diagnosis was of anxiety reaction, immature personality and 
suspect confabulation.  On November 17, 1975, he failed to 
keep a scheduled psychiatric appointment.  He stated that it 
was his day off, and that he had a social engagement.

On November 18, 1975, the appellant sought help for crying 
with suicidal impulses.  The examiner's review of the 
appellant's history since reenlisting with the Coast Guard 
revealed treatment for numerous somatic complaints related to 
his automobile accident in 1972.  These old injuries 
apparently did not bother him in the five month period prior 
to his reenlistment, and his complaints seemed out of 
proportion to his old injuries.  Also, his reports of amnesia 
coincided with unpleasant events, such as his last attempt to 
leave his wife and his unsuccessful attempt to date his 
physical therapist.  The examiner regarded the appellant as 
"highly manipulative and intelligent."  The appellant 
claimed that his wife left him, but the examiner found his 
wife's version of events to be more credible.  It was felt 
that his "amnesia" was functional and in denial of 
unacceptable or possibly asocial behavior.  Impression was of 
sociopathic personality, and he was referred to the United 
States Public Health Service (US PHS) Hospital in Staten 
Island, New York for further evaluation.

From November 18, 1975 to December 11, 1975, the appellant 
underwent a period of hospitalization and observation at US 
PHS Hospital.  His history of automobile accidents, somatic 
complaints, unsatisfactory work performance, and inability to 
get along with people since his reenlistment was reviewed.  
It was felt that he was trying to manipulate people in the 
Coast Guard and also his wife.  The symptoms that 
precipitated his referral to Staten Island occurred after his 
wife left, which apparently infuriated him.  Consequently, he 
contacted the base doctor with complaint of anxiety, 
depression, suicidal ideation, etc.  It was noted that he 
informed the examiner in Miami that his complaint of suicidal 
ideation was an attempt to get his wife back, but once he 
realized that this approach did not work, he very quickly was 
all right.

At this hospitalization, the appellant further reported a 
pre- service history of being more interested in making money 
at odd jobs than applying himself at school.  He always 
seemed to be getting into difficulty because he was easily 
provoked and angered by fellow students.  He mentioned that 
he enjoyed fighting even if he "got beaten up."  While 
discussing family and past history, he became quite angry 
stating that he wanted to get away from discussion about his 
family and saying that he left home at the age of 15 to live 
with a friend.  He related that during his first enlistment 
in the Coast Guard he did very well and that he didn't get 
into any real difficulty.  He mentioned that he didn't stay 
in the Coast Guard because he wasn't too happy with the 
people he had to associate with.  He then mentioned that he 
wasn't able to adjust to civilian life either and that he 
frequently changed jobs, so he decided to reenlist as he 
could earn more money and have greater security.  He also 
stated that he regretted reenlisting because he hassled a lot 
of people and that he was going to get discharged anyway 
because he had a bad back related to the 1972 automobile 
accident.  He was quite interested in describing his various 
complaints and the fact that he had a crushed vertebra.

On mental status examination, the appellant appeared well- 
developed, well- nourished and grossly intact.  He behaved in 
an ingratiating manner at times, almost becoming hostile with 
his excessive politeness.  There was nothing unusual in his 
appearance, facial expressions, speech, gestures or motor 
behavior.  Stream of thought was of normal rate and well- 
organized.  Responses were relevant to the questions.  His 
thought content was mainly concerned with auto accidents, 
orthopedic disability and possible pension related to this.  
He did indicate some concern about his difficulty in getting 
along with people, including a strained marital relationship.  
He described the problems in a matter- of- fact, indifferent 
manner, indicating no genuine concern and/or remorse about 
his past problems.  Later in the examination, however, he 
mentioned that he felt good about the fact that he and his 
wife separated, saying "I feel as good as before I 
married."  He denied feeling nervous, depressed or suicidal.  
He described feeling optimistic about the future and 
apparently was eagerly making plans for his discharge.  There 
was no evidence of psychosis or organic brain syndrome.  
Sensorium examination was within normal limits.  Responses to 
proverbs were adequate.  He generally denied any emotional 
problems since his reenlistment into the Coast Guard, but he 
could not relate his problems to past history.  Neurological 
examination was within normal limits.

During his hospital stay, the appellant was relatively well- 
behaved although at times he was ingratiating and, on 
occasion, he behaved in a hostile manner when things were not 
going to his satisfaction.  There was no real attempt on his 
part to gain understanding into his emotional problems, 
rather, he preferred to concentrate on discussions about 
possible service- related pension for orthopedic disability.  
He indicated little remorse and concern about the possibility 
of passing gonorrhea to his wife, stating that he had had 
intercourse with her not too long before his admission.  He 
did occasionally complain of feeling uncomfortable, 
particularly during the last week of hospitalization when he 
asked for mild analgesics to alleviate minimal lower back 
discomfort.  At no time did he appear to have any difficulty 
in getting about, he appeared very active on the ward, and he 
moved about the hospital without apparent difficulty.  
Orthopedic consult was unremarkable for any orthopedic 
disability.  Diagnosis, in relevant part, was of hysterical 
personality disorder based upon the characteristic behavior 
and symptom pattern demonstrated by history and 
hospitalization.

In summary and conclusion, the examiner noted that the 
appellant demonstrated a history of manipulation and 
character problems since his readmission into the Coast 
Guard.  He voiced complaint of various illnesses with no 
basis in reality.  It was felt that his symptoms were related 
to an unconscious wish to obtain a pension, at the very 
least.  This finding was obvious by review of his history of 
problems and behavior since reenlisting.  He was considered 
unsuitable for further military service due to a primary 
inherent personality defect which pre- existed service and 
was not secondary to any disease or injury.  He was mentally 
capable of distinguishing right from wrong, and to adhere to 
the right, and he had the mental capacity to understand the 
action contemplated in his case.

Medical records from Peace River Center for Personal 
Development, Inc., shows the appellant's June 18, 1995, 
inpatient admission for complaint of delusions about another 
body being inside of him.  He had been transferred from the 
emergency room of Lakeland Regional Medical Center following 
his expression of depression and suicidal ideations.  On 
admission to Peace River, however, he denied having made such 
statements.  Rather, he reported feelings of head swelling 
and leg tingling associated with an overdose of medicine 
prescribed for depression.  He indicated that his doctor told 
him to take more medication than he was supposed to take.  
Those feelings had gone away, and he felt ashamed of his 
hospitalization and being in this situation.  On mental 
status examination, he approached the interview with a 
feeling of embarrassment.  He was oriented to time, place, 
and person.  His mood and affect were appropriate to 
circumstances.  His thought processes were logical and goal 
oriented.  No delusions were elicited.  He denied auditory or 
visual hallucinations.  He denied suicidal, homicidal, or 
assaultive ideations.  His judgment and impulse control was 
fair.  Memory, both recent and past, was intact.  His 
intelligence was average.  He was able to do abstractions and 
calculations.  Diagnosis was of substance induced psychotic 
disorder (drug induced psychosis).  He was to attend 
psychotherapy at the outpatient clinic.

Medical examination conducted for purposes of determining 
entitlement to Social Security Disability benefits, dated in 
January 1996, reveals a primary diagnosis of organic mental 
disorder and secondary diagnosis of dysthymia.  He reported 
to the examiner a history of head injury and amnestic 
disorder.  Third party reports indicated that he was volatile 
and that he lost his temper easily.  He had short term memory 
problems and he forgot conversions.  He became withdrawn and 
he shunned people.  He was very unfocused and lacked 
concentration.  He could not focus on chores, and he relied 
on others to do things for him.  He had no interests or 
outside activities.  At times he was unkempt.  Onset date of 
his mental disorder was in June 1995, which coincided with 
the date of his inpatient treatment at Peace River for drug 
induced psychosis.  It appeared that he had had repeated 
traumas to his head with added emotional stresses which 
precipitated in progressive deterioration of cognitive 
functions and self- care.  A counselor had reported the 
appellant's severe memory lapses to his doctor.

During his appearance before the RO in April 1998, the 
appellant testified that his wife had manipulated military 
doctors into believing that he was responsible for their 
marital problems.  He had thrown her out of the house when he 
found out she was having an extra- marital affair, and she 
had approached the military doctors in an attempt to "fix" 
him good.  She knew that he wanted a long- term career with 
the Coast Guard, and she lied so that he would be discharged.  
He indicated that he got mad when he found out that attempts 
were being made to have him discharged.  No one would listen 
to his side of the story and he didn't know why, and it was 
at that point that he broke down and started crying 
uncontrollably.  He theorized that the diagnosis of a 
personality disorder was based strictly from his wife's 
second hand information, and that diagnosis was carried on at 
Staten Island as the examiner there only talked to him for 5 
to 10 minutes.  He was told that if he behaved for 30 days he 
would get out of the hospitalization.  He opined that his 
memory loss stemmed from his automobile accident during 
service.  His disability had gotten to the point that he was 
on Social Security disability.  He had received psychiatric 
treatment in approximately 1983 with a private physician, but 
those records were no longer available.  

A letter from John Gately, the appellant's father, was 
submitted at the RO hearing which indicated his opinion that 
the appellant's pain, anxiety and memory loss stemmed from 
the injury he received from his car wreck during service.

Service connection basically means that the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (1998).  A personality disorder is not a disease 
or injury within the meaning of VA laws and regulations, and 
is not the type of disease or injury- related defect to which 
the presumption of soundness can apply.  38 C.F.R. § 3.303(c) 
(1998); Winn v. Brown, 8 Vet.App. 510, 516 (1996).

The appellant has claimed that he suffers memory loss and 
panic attacks due to concussive injuries to the head during 
service.  Service medical records indeed show concussive 
injury to the head in 1972 with a brief period of semi- 
unconscious state.  However, private medical records show 
that his sensorium cleared within a 24 hour period, and x- 
ray examination of the skull was negative.  He incurred 
another concussion to the head in 1975, however, extensive 
private neurological hospitalization, observation and 
examination, which included brain scan, EEG and x- ray 
examinations, indicated normal clinical evaluations.  
Additionally, an extensive in- service examination, conducted 
during a 22 day period of hospitalization and observation, 
was negative for evidence of psychosis or organic brain 
syndrome.

Rather, the evidence shows the impression of the military 
examiner at CGAS in Miami that the appellant had a 
sociopathic personality with symptoms of memory loss 
coinciding with his denial of unacceptable or possibly 
asocial behavior.  Additionally, an examiner at US PHS 
Hospital opined that the appellant's symptoms were related to 
an unconscious desire, at the very least, to obtain pension 
for orthopedic disability.  By review of his medical history, 
it was obvious that his symptoms and characteristic behavior 
indicated a diagnosis of hysterical personality disorder.  As 
noted above, under VA laws and regulations, personality 
disorders are not considered disabilities for which 
compensation may be awarded.  38 C.F.R. § 3.303(c) (1998); 
Winn, 8 Vet.App. 510, 516 (1996).

In support of his claim of an acquired mental disorder 
stemming from active service, the appellant has submitted a 
report of a medical examination conducted for the purposes of 
eligibility for Social Security benefits.  This examination, 
which was conducted approximately 20 years from the 
appellant's separation from service, fails to take into 
account three extensive neurological evaluations conducted 
during the appellant's first and second periods of active 
service which indicated negative findings for organic brain 
injury or psychosis.  This medical evidence, which shows the 
onset of organic mental disorder and dysthymia on June 18, 
1995, the date in which he was treated for drug induced 
psychosis, is insufficient to well ground this claim.  Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993)(medical opinion, formed 
20 years after service which failed to discuss pre- service 
emotional problems and failed to indicate review of service 
medical records or any other relevant documents, did not 
constitute competent medical evidence); Swann v. Brown, 5 Vet 
App 229 (1993)(diagnosis by two doctors of posttraumatic 
stress disorder, formed almost 20 years following the 
appellant's separation from service and necessarily relying 
on history provided by appellant, can be no better than facts 
alleged by appellant).  See also Godfrey v. Brown, 7 Vet.App. 
398 (1995)(Social Security Administration finding of a 20 
year history of back problems, with no supporting 
documentation, could not be presumed credible, nor material, 
in a VA proceeding).  Additionally, the appellant's 
testimony, in and of itself, is insufficient to well ground 
his case as he is not competent to speak to matters of 
medical fact or medical diagnosis.  Grottveitt, 5 Vet.App. at 
93 (1993).

In summary, competent medical evidence shows a diagnosis of 
hysterical personality disorder during service, and negative 
findings for an acquired organic mental disorder or psychosis 
stemming from active service.  Under VA laws and regulations 
of VA, personality disorders are not considered disabilities 
for which compensation may be awarded.  With no competent 
evidence to the contrary, the Board finds no basis upon which 
service connection is warranted.  The claim is not plausible, 
and is denied.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
those claims are not well grounded, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his or her application.  Here, the appellant has 
not referenced any existing evidence which arguably would 
well ground the claim, and, therefore, VA has no further duty 
under 38 U.S.C.A. § 5103(a).    See Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  



ORDER

Service connection for mental disorder manifested by panic 
attacks and memory loss is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 12 -


